GOLDTHWAITE, J.
We think the charge to the jury was a correct exposition of the law of this case. The sheriff, by the attachment, was authorised to seize the slaves, and it is not shown that any act was subsequently done by him in relation to them, which is unlawful. In the Six Carpenter’s Case, 8 Coke, 290; S. C. 43 Law Lib. 130, it is said, if the lessor distrain for his rent, and thereupon the lessee tenders him the rent in arrears, and requires his beasts again, and the lessor will not deliver them, this not doing cannot make him a trespasser, ab initio.
This is precisely the present case, and shows the charge to be correct.
Judgment affirmed.